This case was appealed from the district court of Cotton county in which judgment was rendered on the 12th day of December, 1917. Motion for a new trial was overruled on the 18th day of December, 1917. Petition in error and case-made was filed in this court on the 21st day of June, 1918, which was more than six months after the overruling of final order appealed from. The case is now before the court on motion of defendant in error to dismiss the appeal for the reason that the cause was not filed in this court within the six months allowed by statute.
All proceedings for reversing, vacating, or modifying judgments or final orders must be commenced in the Supreme Court within six months from the rendition of the judgment or final order complained of. Session Laws 1910-11, p. 35; Wedd v. Gates, 15 Okla. 602, 82 P. 808; State Savings Bank of Manchester, Ia., v. Bedden et al., 38 Okla. 444, *Page 9 134 P. 20; Dill v. Flesher, 53 Okla. 359, 156 P. 1191; Williams et al. v. Thompson. 68 Oklahoma, 174 P. 268.
The appeal is dismissed.
All the Justices concur.